AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                          Sheet 1



                                        UNITED STATES DISTRICT COURT
                                                        Middle District
                                                       __________       of Pennsylvania
                                                                   District of __________
          UNITED STATES OF AMERICA                                            Judgment in a Criminal Case
                     v.                                                       (For Revocation of Probation or Supervised Release)

                       AZIM SHOWELL
                                                                              Case No. 1:12-CR-0058-01
                                                                              USM No. 70503-067
                                                                               Stephanie L. Cesare, Esquire
                                                                                                        Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                          Gen'l, Stand 1,11,3,5,6, Spec 4,6   of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                          after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number               Nature of Violation                                                                 Violation Ended


Standard #1                        The defendant shall not leave the judicial district without the                  04/09/2019
                                     permission of the court or probation officer.
                                                        (See Page 2 for additional violations)

        The defendant is sentenced as provided in pages 2 through                  6       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 G The defendant has not violated condition(s)                                    and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 2212                          05/20/2019
                                                                                                   Date of Imposition of Judgment
 Defendant’s Year of Birth:            1989
                                                                               S/ Christopher C. Conner
 City and State of Defendant’s Residence:                                                                Signature of Judge
 Harrisburg, Pennsylvania
                                                                               CHRISTOPHER C. CONNER,                         CHIEF JUDGE
                                                                                                       Name and Title of Judge

                                                                              05/21/2019
                                                                                                                Date
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                            Judgment—Page        2    of    6
DEFENDANT: AZIM SHOWELL
CASE NUMBER: 1:12-CR-0058-01

                                                      ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number               Nature of Violation                                                                   Concluded
Standard #11                   The defendant shall notify the probation officer within seventy-two hours of          04/09/2019

                                 being arrested or questioned by a law enforcement officer.

General                        The defendant shall not unlawfully possess a controlled substance. The                04/09/2019

                                 defendant shall refrain from any unlawful use of a controlled substance.

                                 The defendant shall submit to one drug test within 15 days of release from

                                 imprisonment and at least two periodic drug tests thereafter, as determined

                                 by the court.

Standard #3                    The defendant shall answer truthfully all inquiries by the probation officer and      04/09/2019

                                 follow the instructions of the probation officer.

Standard #5                    The defendant shall work regularly at a lawful occupation, unless excused by          04/09/0209

                                 the probation officer for schooling, training, or other acceptable reasons.

Standard #6                    The defendant shall notify the probation officer at least ten days prior to any       04/09/2019

                                 change in residence or employment.

Special #4                     The defendant shall provide the probation officer with access to any                  04/09/2019

                                 requested financial information.

Special #6                     In the event the fine is not paid in full prior to the commencement of                04/09/2019

                                 supervised release, the defendant shall, as a condition of supervised

                                 release, satisfy the amount due in monthly installments of no less than

                                 $50, to commence 30 days after release from confinement.
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   6
DEFENDANT: AZIM SHOWELL
CASE NUMBER: 1:12-CR-0058-01

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
Thirty (30) Days.



     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
The court recommends that a facility as close as possible to Harrisburg, PA, be designated as the place of
confinement.


     G The defendant is remanded to the custody of the United States Marshal.

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.    on                                           .
         G     as notified by the United States Marshal.

     ✔ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
     G
       ✔ before 2 p.m. on 06/05/2019
       G                                                          .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                              Judgment—Page     4     of        6
DEFENDANT: AZIM SHOWELL
CASE NUMBER: 1:12-CR-0058-01
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
 Four (4) months. During the term of supervised release, the defendant shall be subject to all of the previously set
 conditions of release, pursuant to the original judgment (Doc. 417), dated 8/9/2016, and the special conditions of
 release set forth on Page 6, herein.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
.    *<RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
         UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
    G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    G You must comply with the requirements of the Sex Offender Registration and Notification Act 86&HWVHT
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
         whHUH you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page       5     of       6
DEFENDANT: AZIM SHOWELL
CASE NUMBER: 1:12-CR-0058-01

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying theprobation
      officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probationofficer
      within 72 hours of becoming aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
   If the probation officer determines that you pose a risk to another person (including an organization), the probation officermay
      require you to notify the person about the risk and you must comply with that instruction. The probation officer maycontact
      the person and confirm that you have notified the person about the risk.
   You must follow the instructions of the probation officer related to the conditions of supervision.
   <RXPXVWQRWLI\WKHFRXUWRIDQ\PDWHULDOFKDQJHLQ\RXUHFRQRPLFFLUFXPVWDQFHVWKDWPLJKWDIIHFW\RXUDELOLW\WRSD\
      UHVWLWXWLRQILQHVRUVSHFLDODVVHVVPHQWV
U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
     AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                            Sheet 3D — Supervised Release
                                                                                        Judgment—Page    6    of      6
     DEFENDANT: AZIM SHOWELL
     CASE NUMBER: 1:12-CR-0058-01

                                                SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall be monitored on home detention with radio frequency electronic monitoring technology for a
period of Four (4) months. The defendant must abide by all technology requirements and follow the rules and regulations
of the location monitoring program. The defendant must pay the daily cost of the program. In order to restrict the
defendant's movement in the community, the defendant shall be restricted to his residence at all times, except for
employment, education, religious services, medical, substance abuse or mental health treatment, attorney visits, court
appearances, court-ordered obligations, or other activities as pre-approved by the probation officer.

2.      Any travel for purposes of employment must be approved in advance by the probation officer.

3. The defendant must submit his person, property, house, residence, vehicle, paper, computers, other electronic
communications or data storage devices or media, office, and effects to a search at any time, with or without a warrant, by
any law enforcement or probation officer with reasonable suspicion concerning a violation of a condition of supervised
release or unlawful conduct by the person, and by any probation officer in the lawful discharge of the officer's supervision
functions. Failure to submit to a search may be grounds for revocation of release. The defendant must warn any other
residents that the premises may be subject to searches pursuant to this condition.
